Citation Nr: 1210726	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a pulmonary disability, including as a residual of asbestos exposure.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to a rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Attorney David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Cleveland, Ohio VARO.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; additional evidence was received without a waiver of RO consideration; as the claim to which it pertains is being remanded to the RO for further development anyway, the Veteran is not prejudiced by the Board's review of the evidence.   

The Veteran's March 2009 Form 9 substantive appeal also included the issue of service connection for erectile dysfunction.  A February 2011 rating decision granted that claim; it is therefore not before the Board.

The issues of service connection for bilateral hearing loss, tinnitus, and a psychiatric disability are being REMANDED to the RO.  VA will notify the appellant if further action on his part is required.
FINDING OF FACT

In May 2009 and October 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals regarding service connection for heart disease and an increased rating for hypertension (in May 2009) and service connection for diabetes mellitus and a pulmonary disability (in October 2011); there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of service connection for heart disease, diabetes mellitus, and pulmonary disability, and seeking an increased rating for hypertension; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2009, the Veteran filed a substantive appeal perfecting his appeal seeking service connection for heart disease, diabetes mellitus, and pulmonary disability, and an increased rating for hypertension.  In a May 2009 formal RO hearing, he stated that he wished to withdraw his appeal in the matters of service connection for heart disease and an increased rating for hypertension, and in an October 2011 Travel Board hearing he stated that he wished to withdraw his appeal in the matters of service connection for diabetes mellitus and pulmonary disability.  As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for heart disease, diabetes mellitus, pulmonary disability, or an increased rating for hypertension.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking service connection for heart disease, diabetes mellitus, and pulmonary disability, and an increased rating for hypertension, are dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

Regarding hearing loss and tinnitus, the Veteran testified at the October 2011 Travel Board hearing that he first noticed hearing damage within 6 months to one year after his separation from service and sought treatment at a VA clinic in either Waco, Texas or Temple, Texas; he testified that he went to the VA clinic on several occasions and was placed in a sound booth for audiological testing.  He testified that he next sought treatment for hearing loss and tinnitus in the early 1990s from non-VA Drs. Dowell and Chae, before resuming treatment with VA in 2004.  

A review of the Veteran's claims file reveals that the earliest VA treatment records in evidence are from January 2005, from the Canton VA clinic in Ohio.  There are no Waco or Temple VA treatment records in evidence, nor any records of any VA treatment prior to 2005.  Records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, are pertinent evidence, and must be secured. 

The only private treatment records in evidence are from 1991 through 1999, pertaining to orthopedic concerns but no audiological complaints.  Based on the Veteran's testimony, there may be outstanding non-VA treatment records as well, and they must be sought; the Veteran's co-operation is needed for such development.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Furthermore, the Veteran testified at the Travel Board hearing that his military occupational specialties involved working on jet engines, heavy trucks, big diesel engines, and other heavy equipment, and he wore hearing protection only some of the time, as there were often occasions when he did not have a chance to obtain his hearing protection equipment before quickly reporting to the flight line.  He testified that there were many times, particularly later in his service when he worked with jet engines on the flight line, when he got off duty and experienced ringing in the ears for 30 to 45 minutes.  He testified that after his separation from service, he worked for General Tire and Rubber Company in Waco, Texas; he was issued hearing protection to wear while working on the machines, and company policy required him to wear the hearing protection.  On September 2007 VA audiological examination, the examiner noted the Veteran's in-service noise exposure (without any mention of the use of hearing protection), as well as his postservice noise exposure which consisted of working a punch press in a steel mill for approximately 14 years, then performing lawn mowing services for approximately 26 years, both without the use of hearing protection, and recreational shooting of a 12-gauge shotgun.  The 2007 VA examiner opined that the Veteran's tinnitus and hearing loss are less likely as not a result of any activity during military service, based on his reports of the onset of tinnitus in the mid-1990s, his first awareness of hearing loss in 2004, and his exposure to hazardous noise after service, as well as a left ear infection 6 to 8 months prior to examination.

The Veteran and his attorney argue that the examination was inadequate, as it was not based on a complete medical history (due to outstanding VA and non-VA treatment records) and did not take into account their contentions that, while the Veteran consistently wore hearing protection for his post-service occupations, he often did not wear his hearing protection equipment when exposed to acoustic trauma during service.  A new VA examination to secure a nexus opinion based on the complete record is necessary.

Regarding psychiatric disability, a September 2007 VA psychiatric examiner opined that the Veteran's diagnosed panic disorder and anxiety are secondary to his wife having left him [in 1995] and the stress related to the loss of his job [in 2004].  At the October 2011 Travel Board hearing, the Veteran testified that, despite the VA examiner's opinions, his current psychiatric symptoms are not due to any domestic issues, particularly his divorce in 1995.  He testified that he has not had any major family issues since his separation from service that have caused him any long-term psychiatric problems.  He testified that he has had to take medication to control his service-connected hypertension since 1968, causing erectile dysfunction, and it is all a "constant worry" to him.  He testified that he first sought psychiatric treatment in the late 1990s or early 2000s.  

As noted above, the only private treatment records in the claims file are from 1991 through 1999 regarding orthopedic and other physical problems.  There are no pre- January 2005 (when VA records first note treatment for anxiety disorder) mental health treatment records in evidence.  Based on the Veteran's testimony, there may be outstanding non-VA treatment records regarding this claim as well, and they must be sought with his co-operation and assistance.  
 
After the Travel Board hearing, the Veteran submitted a November 2011 private psychiatric evaluation in which the examining psychologist, Dr. Wing, opined that there was sufficient evidence to support the diagnoses of generalized anxiety disorder, a depressive disorder not otherwise specified, and a sleep disorder (sleep apnea).  The Veteran reported feeling like "a worry wart for nothing".  As Axis IV stressors, Dr. Wing noted problems with primary support group (disruption of family by divorce), problems related to the social environment (living alone), occupational problems (unemployed due to disabilities), and economic problems (income declined when laid off from employment).  Dr. Wing did not offer any further opinion regarding the etiology of the Veteran's psychiatric disabilities.

In any secondary service connection claim, any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease must be assessed in the medical evidence.  Because the September 2007 VA examiner and the November 2011 private examiner did not adequately address whether the service-connected disabilities aggravated the Veteran's psychiatric disability/disabilities, another psychiatric evaluation to secure a nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for the disabilities remaining at issue since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records, specifically those from Drs. Dowell and Chae.  He should be afforded the time allowed by regulation to respond.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should arrange for exhaustive development for the complete clinical records of any VA treatment the Veteran has received for the disabilities at issue, specifically any records from the Waco or Temple VA clinics from 1968 through the early 1970s, and any treatment since January 2011.  The RO should review the records received, and arrange for any further development suggested by the information therein.  If those records identified by the Veteran cannot be located, he should be so notified, and the scope of the search should be noted in the record.

3.  After the above development is completed, the RO should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability, and in particular whether or not it is related to (was caused or aggravated by his [service connected] hypertension and erectile dysfunction.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, specifically the September 2007 VA examination and the November 2011 private examination, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each and every diagnosed psychiatric disability entity, what is its most likely etiology?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected hypertension and erectile dysfunction?  If the opinion is to the effect that the service-connected disabilities did not cause, but aggravated, the psychiatric disability/disabilities, the examiner should also specify, so far as possible, the degree of psychiatric disability (pathology/impairment) resulting from such aggravation.  

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

4.  The RO should also arrange for an audiological evaluation of the Veteran (with audiometric studies), to determine the likely etiology of his hearing loss and tinnitus disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

What is the most likely etiology for the Veteran's hearing loss and tinnitus disabilities?  Specifically, is it at least as likely as not (a 50% or greater probability) that they are related to his active duty service, including as due to his recognized exposure to noise trauma therein?  

The examiner must explain the rationale for all opinions.  If noise trauma in service is not considered to be a likely etiology, the explanation should include some discussion of the etiological factors considered more likely.  The explanation should also include comment on any credibility issues raised by the record (i.e., by conflicting reports).  

5.  The RO should then re-adjudicate the matters remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


